Citation Nr: 0003476	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for generalized 
weakness and numbness in the legs and feet due to an 
undiagnosed illness.

2.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

3.  Entitlement to service connection for a sore throat due 
to an undiagnosed illness.

4.  Entitlement to service connection for sores, infections, 
and skin rashes due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
March 1990 and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veteran's Affairs (VA).  The veteran's initial claim for 
compensation due to disability arising from service in the 
Persian Gulf was filed in March 1994, and was denied in June 
1994 based upon her service medical records which showed no 
evidence of the claimed conditions, and her failure to appear 
for a VA examination.  She did not appeal that determination.  
Due to a change in applicable law regarding undiagnosed 
illness claims, her claim was again reviewed.  However, the 
March 1998 rating decision again denied her claims.  The 
veteran filed a notice of disagreement, which was received in 
April 1998, a statement of the case was issued in April 1998, 
and a substantive appeal was received in May 1998.  In June 
1999, the veteran testified at a hearing before the 
undersigned member of the Board sitting at the RO.   

During the June 1999 Board hearing, the veteran raised a 
claim of entitlement to service connection for 
gastrointestinal disability.  This matter is hereby referred 
to the RO for appropriate action.  

Also at the June 1999 hearing, the veteran submitted 
additional evidence, accompanied by a signed waiver of review 
by the agency of original jurisdiction.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations from November 1990 to April 1991.

2.  There is no medical diagnosis of disability manifested by 
generalized weakness and numbness in the veteran's feet and 
legs which is related to her period of active military 
service, nor is there any objective evidence perceptible to 
an examining physician, or other non-medical indicators that 
are capable of independent verification, which shows that the 
veteran currently suffers from disability manifested by 
generalized weakness and numbness in the veteran's feet and 
legs which cannot be attributed to a known clinical 
diagnosis. 

3.  There is no medical diagnosis of disability manifested by 
joint pain which is related to her period of active military 
service, nor is there any objective evidence perceptible to 
an examining physician, or other non-medical indicators that 
are capable of independent verification, which shows that the 
veteran currently suffers from disability manifested by joint 
pain which cannot be attributed to a known clinical 
diagnosis.

4.  There is no medical diagnosis of disability manifested by 
a sore throat which is related to her period of active 
military service, nor is there any objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which shows that the veteran currently suffers from 
disability manifested by a sore throat which cannot be 
attributed to a known clinical diagnosis.

5.  There is no medical diagnosis of disability manifested by 
sores, infections, and skin rashes which is related to her 
period of active military service, nor is there any objective 
evidence perceptible to an examining physician, or other non-
medical indicators that are capable of independent 
verification, which shows that the veteran currently suffers 
from disability manifested by sores, infections, and skin 
rashes which cannot be attributed to a known clinical 
diagnosis.

6.  The veteran's complaints of joint pain in her left knee 
have been medically attributed to left knee bursitis which 
was not manifested during her period of active military 
service and is not otherwise shown to be related to such 
service.

7.  The episodes of sinusitis treated during the veteran's 
service were acute and transitory in nature, and her current 
rhinitis/sinusitis is not related to the episodes of 
sinusitis treated during service..

8.  The veteran's skin rashes have been medically diagnosed 
as dyshidrosis of the feet and chronic dermatitis, neither of 
which was manifested during her period of active military 
service or otherwise shown to be related to such service.


CONCLUSIONS OF LAW

1.  A disability manifested by generalized weakness and 
numbness in the legs and feet was not incurred in or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991); 38 C.F.R.§§ 
3.303, 3.317 (1999).

2.  A disability manifested by joint pain was not incurred in 
or aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991); 38 
C.F.R.§§ 3.303, 3.317 (1999).

3.  A disability manifested by a sore throat was not incurred 
in or aggravated during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1999).

4.  A disability manifested by sores, infections, and skin 
rashes was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317 (1999).

5.  The veteran's disabilities medically diagnosed as 
rhinitis, sinusitis, infrapatellar bursitis, dyshidrosis of 
the feet and chronic dermatitis were not incurred in or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991); 38 C.F.R.§§ 
3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim for compensation under 38 
U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for disability due 
to an undiagnosed illness generally requires evidence of (1) 
active service in Southwest Asia during the Persian Gulf War, 
(2) manifestation of one or more signs or symptoms, (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of 10 percent or 
more within the specified presumptive period, and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
See VAOGCPREC 4-99.  In that regard, the veteran's qualifying 
military service, her reported complaints, and the unique 
nature of the statutory and regulatory provisions regarding 
disability due to undiagnosed illnesses render her claims 
plausible.  The Board also finds that the evidence of record 
allows for equitable resolution of the claims on appeal, and 
that the duty to assist the veteran in establishing these 
claims has been satisfied.  38 U.S.C.A. § 5107(a).

The record reflects that the veteran served in Southwest Asia 
from November 1990 to April 1991.  Her military occupational 
specialty (MOS) was as an administrative specialist.  She 
asserts that as a result of her service during the Gulf War, 
she has developed a chronic skin rash, joint pains, a sore 
throat, and a general weakness in her legs and feet.  

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, as noted previously, and as pertinent to this case, 
compensation for disability due to undiagnosed illness as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War requires the manifestation of one 
or more signs or symptoms of undiagnosed illness, objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period, and a nexus between 
the chronic disability and the undiagnosed illness.  Evidence 
that the illness is "undiagnosed" may consist of evidence 
that the illness cannot be attributed to any know diagnosis 
or, at minimum, evidence that the illness has not been 
attributed to a known diagnosis by physicians providing 
treatment or examination.  Signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs and 
symptoms, are of a type which would ordinarily be susceptible 
to identification by lay persons.  See 38 C.F.R. § 3.317.  

The veteran's service medical records are completely negative 
for complaints or abnormalities involving her neurological or 
musculoskeletal system or skin.  The records reveal that she 
was treated for a tick bite in May 1990 and sinusitis or 
bronchitis in October 1990.  An April 1991 Southwest Asia 
demobilization medical report completed by the veteran 
indicated a sprained right ankle and sunburned lips.  On 
separation examination in April 1991, the veteran's sinuses, 
musculoskeletal system, upper and lower extremities, , mouth 
and throat, and skin were clinically evaluated as normal. 

In March 1994, the veteran submitted a VA Persian Gulf 
Medical Administration Survey which reflected a report of 
symptoms the veteran believed she experienced related to 
Persian Gulf service.  She included occasional sores or skin 
rash, muscle weakness and numbness or loss of feeling in her 
legs and feet.  A November 1994 Persian Gulf protocol 
evaluation indicated a normal examination with the exception 
of diagnoses of post nasal drip, dyshidrosis of the feet, and 
a possible enlarged thyroid.  VA outpatient treatment records 
covering the period from September 1993 to March 1999 show 
treatment for an upper respiratory infection and bronchitis 
in September 1993 and a rash on her lips in October 1993.  In 
February 1995 the veteran's thyroid was evaluated by scan and 
the result was normal.  A March 1995 annual evaluation for 
the reserves the veteran reported problems with pain in her 
knees and ankles as well as problems with sinuses.  In April 
1995 she complained of a rash on her face, and stated that 
she had the same rash while stationed in Saudi Arabia.  She 
reported that she was treated with hydrocortisone during 
service.  In November 1996 she was treated for rhinitis and 
bronchitis and contact dermatitis.  In January 1997 she 
complained of a rash between her toes and post nasal drip.  
She was diagnosed as having chronic dermatitis and rhinitis.

She was afforded a VA examination in June 1997 and reported a 
history of sinusitis since 1990, left knee pain since 1992, 
and a right foot rash since 1992.  She also reported previous 
hair loss.  Her current complaints involved a generalized 
weakness without myalgia; right hip pain in the morning, and 
with exertion; left knee pain exertion; numbness in both 
legs, especially at night; and a history of sinus congestion 
with post nasal drip.  A physical examination revealed normal 
nose, sinuses, and mouth with the exception of mild erythema 
of the mucosa of the nostril with no discharge and no ulcer.  
Her respiratory, digestive, and musculoskeletal systems were 
normal with full range of motion of the hips and knees.  
There was no effusion or erythema of the left knee, but there 
was moderate point tenderness over infrapatellar bursa.  
There was no evidence of injury of the meniscus or ligaments.  
Radiographs of the knees, lower legs, ankles, and feet were 
normal other than a bilateral hallux valgus of the feet.  
There was no evidence of neurological deficit.  Examination 
of the veteran's scalp showed no active hair loss and her 
skin showed no evidence of rash, active skin lesions, or 
scars.  The only significant finding was a .5 raised mole on 
her right flank with no evidence of abnormality.  The 
examiner reported a diagnosis of chronic sinusitis; benign 
nevus of right flank; left infra-patellar bursitis with 
moderate impairment of function by history; and history of 
telogen effluvium (transient hair loss secondary to major 
stressful event).  

The veteran appeared for a Board hearing at the RO in June 
1999 and testified that she was sick when she was stationed 
in the Persian Gulf and went to a field hospital where she 
was diagnosed as having sun poisoning.  She stated that she 
had swelling in her face and her lips were chapped.  She 
stated that she was in and out of the field hospitals 
regularly while there.  She further testified that she served 
as an administrative specialist and mail clerk, and was back 
and forth on the highway transporting mail daily.  She was 
separated from service in April 1991 and appeared at the VA 
in 1992 to obtain her "ID card."  She testified that she 
had been receiving treatment for "all four undiagnosed 
illnesses" since 1992, and that she saw a private 
dermatologist for the skin rash and removal of an enlarged 
mole on her right side.  She reported that she currently had 
several moles growing on her body that enlarged over time.  
She further noted that she was on the Persian Gulf Registry, 
but was not involved in any specialized clinic or treatment 
program.  The veteran testified that the only symptoms she 
experienced during service was the skin rash and swelling in 
her face.  She stated that the weakness of her legs and feet 
had not been diagnosed nor evaluated with clinical testing.  
With respect to her sore throat, she acknowledged that VA 
physicians had related it to her sinus drainage.  She stated 
that all her medical treatment had been at the VA, with the 
exclusion of the private dermatologist, who told her it was 
related to a fungus.  

After reviewing the evidence of record, including the 
veteran's report of signs and symptoms of her claimed 
conditions, the Board concludes that the preponderance of the 
evidence is against each of the veteran's claims for service 
connection.  Despite the veteran's testimony that she had 
regular field hospital visits during her service in Saudi 
Arabia, the service medical records are silent as to any 
medical problems during her stay in the Persian Gulf.  
Moreover, her separation examination report and 
demobilization medical survey reflect only a report of 
sunburned lips without sequelae.  In addition, there is no 
medical evidence to support the veteran's assertions of 
generalized weakness and right hip joint pain.  Her left knee 
pain has been attributed to a diagnosed infrapatellar 
bursitis, and her sore throat has been attributed to chronic 
sinusitis.  The medical evidence of record does not link 
either condition to military service.  The single episode of 
sinusitis during service was resolved prior to separation 
without evidence of continued symptomatology to indicate a 
chronic condition.  The next diagnosis of rhinitis or 
sinusitis did not occur until November 1996.  With regard to 
the veteran's claim for skin rash and infection, the medical 
evidence indicates a chronic dermatitis and dyshidrosis of 
the feet that did not occur until well after her April 1991 
separation from service.  Her VA examination of June 1997 
showed no evidence of rash or lesion, and her testimony 
indicated that a rash and swelling reported during service 
was attributed to sun poisoning.  

The Board has considered the veteran's statements and sworn 
testimony, and the Board believes that the veteran is sincere 
in her belief that the claimed disorders are related to her 
service.  However, the preponderance of the evidence is 
against a finding that the symptoms complained of are related 
to such service.  With regard to the various issues, there is 
either no supporting evidence of the claimed symptoms or the 
symptoms have been attributed to known clinically diagnosed 
disorders which are not shown to be related to service.  As 
the preponderance of the evidence is against the veteran's 
claims.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable determinations.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   



ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

